El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La demanda enmendada en este caso alegaba que el de-mandado había convenido con el demandante en comprar, de acuerdo con un inventario que se pasaría, las existencias de un establecimiento perteneciente al demandante, las que habían de ser entregadas a una tercera persona. El pago había de efectuarse mediante un pagaré con interés al 10 por ciento. La entrega se hizo a dicha tercera persona. De todos estos alegados hechos y más aun el demandante ofreció prueba. El incumplimiento del convenio fué alegado y a la vez se ofreció prueba del referido incumplimiento.
El demandado negó en términos categóricos la prueba del contrato objeto del pleito y presentó prueba tendente a demostrar que él convino en ser fiador de una parte del precio de venta con tal que la suegra de la tercera persona también fuera fiadora y se dijo que ella se negó. La corte declaró qiie existía un conflicto de prueba y lo resolvió en favor- del demandado, especialmente en vista de las admisio-nes contenidas en la demanda original.
La demanda original no estaba jurada y el apelante alega que fué preparada de modo contrario a sus instrucciones. En el juicio se permitió al primitivo abogado del deman-*286dante, no obstante la objeción formulada, declarar que la demanda estaba preparada de conformidad con las instruc-ciones.
La admisión de esta declaración parece constituir un error pero no lia sido materia de un señalamiento de error. Por lo general la comunicación del cliente es privilegiada y el cliente debe renunciar al privilegio.
Los Lechos de una demanda abandonada y sin jurar no han de considerarse como una admisión. Sobre esto el ape-lante insiste al discutir el alegado error de la corte al dic-tar sentencia a favor del demandado. Tal alegación se con-sidera que es trabajo del abogado y sólo debe considerarse como admisión bajo ciertas circunstancias especiales que aquí no aparecen.
El apelante llama la atención hacia el hecho de que la incongruencia entre las dos demandas no era grande. En la demanda original se pretendía hacer cumplir una fianza. La demanda enmendada demostraba que el convenio era el otorgamiento de un pagaré. Una mala inteligencia de la naturaleza exacta de la obligación del demandado con facili-dad podía surgir, especialmente cuando las existencias del establecimiento habían de entregarse a un tercero.
Se alega un error específico en relación con la prueba de dos testigos que declararon-sobre manifestaciones que les hizo el demandado, más bien después que durante el trámite actual de las negociaciones. En uno u otro caso el apelado, no nos ha citado nada que lleve estas manifestaciones fuera de la regla sobre declaraciones de referencia por ser mani-festaciones para beneficio propio (self-serving declarations). Este no era el caso donde para refutar la idea de invención de hechos (fabrication) los testigos declararon sobre mani-festaciones hechas antes de existir cualquier motivo de in-vención de hechos que a veces justifica la admisión; ni fué la prueba presentada para contrarrestar la oposición a la declaración del demandado como testigo. La admisión de esta declaración constituyó error. Wigmore on Evidence, *287vol. 2, see. 1126; Jones on Evidence, vol. V. sec. 869, p. 291 y siguientes; Mason v. Vestal, 88 Cal. 396, 398; People v, Doyell, 48 Cal. 85, 90; Barkly v. Copeland, 74 Cal. 1, y Kepp v. Silverman, 25 Mont. 296, 64 P. 884.
La corte también incurrió en error al negarse a admitir' el inventario. Este quedó suficientemente identificado por testigos del demandante, tuvieran o nó que ser creídos. Era una parte necesaria del caso del demandante y la corte des-pués de su admisión pudo todavía haber resuelto el con-flicto en favor del demandado. Al ser ofrecido dicho inven-tario como prueba durante la vista del caso del demandante la corte antes de admitirlo no estaba en la obligación de apreciar la veracidad de manifestaciones hechas por testi-gos al identificar el expresado inventario con actos o admi-siones del demandado. Si hubiera sido éste el único error, de no dar crédito- la corte a los testigos, no habría perjuicio pues el caso del demandante dependía de la veracidad de sus testigos.
La corte, fundó su decisión principalmente en el conflicto existente entre las dos demandas. Al apreciar la prueba in-debidas manifestaciones para beneficio propio fueron consi-deradas por la corte. Si bien la prueba del demandante era robusta todavía quedaba por razón de la prueba válida del demandado un conflicto en la prueba que debe ser resuelto por la corte inferior.
La resolución de la corte sobre la éxcepción previa debe ser declarada con lugar. El tratar de reclamar daños y perjuicios por dejarse de obtener el precio y la especula-ción sobre posibles ganancias era demasiado remoto.
Debe revocarse la sentencia apelada y devolverse el caso para la celebración de un nuevo juicio.
RESOLUCIÓN" SOBRE RECONSIDERACION DE AGOSTO 1, 1924
El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Esta es una moción en la cual el apelado solicitó dé esta *288corte la reconsideración o modificación de nuestra opinión y estamos dispuestos a conceder lo segundo.
En el juicio se permitió declarar al primitivo abogado del demandante, a pesar de la objeción formulada, que la demanda fué preparada de conformidad con las instruccio-nes que se le dieron. Dijimos entonces de paso (obiter) que' “La admisión de esta declaración parece constituir un error, pero no lia sido materia de un señalamiento de error. Por lo general la comunicación del cliente es privilegiada y el cliente debe renunciar al privilegio.”
Somos ahora más bien de opinión después de examinar las autoridades, a saber, Cormier v. Richard, 7 Mart. N. S. (La.) 177, y San Antonio etc. R. Co. v. Brooking, 51 S. W. 537; 40 Cyc. 2376, que cuando existe controversia sobre una alegación y el cliente niega que la misma fué preparada de acuerdo con la instrucción que se dió el abogado que la pre-paró tiene derecho a declarar al pedirlo la parte contraria» Este punto en particular, según hemos visto, no fué alegado como error y las partes están ahora en libertad para poder presentar la cuestión en la forma que crean conveniente.
No vemos tan claramente como alega el apelado, que una demanda no jurada y abandonada pueda' ser considerada como una admisión. Sin embargo, toda vez que la razón principal para la revocación fué la indebida admisión de prueba testifical tendente a corroborar al demandado, al de-volverse el caso a la corte inferior dejaremos a la corte y a las partes en libertad para promover la cuestión’ de nuevo-sobre el efecto de tal alegación abandonada.
La opinión original sera considerada como modificada de conformidad con esta opinión, debiendo remitirse copia de la presente opinión para ser tomada en consideración y en re-lación con la susodicha opinión original.

No ha lugar a dejar sin efecto la sentencia pero se modifica la opinión.